Citation Nr: 1640492	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for Merkel cell carcinoma.  

2. Entitlement to service connection for a skin disorder other than Merkel cell carcinoma, to include basal cell carcinoma and actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran file a claim to include entitlement to service connection for soft tissue sarcoma and a skin disorder.  A Report of General Information dated in July 2010, shows that the Veteran stated that his claim for soft tissue sarcoma and a skin disorder is the same claim, however he expressed that he was confused and asked that the VA representative speak with his wife.  The Veteran's spouse also indicated that she thought soft tissue sarcoma was part of the same claim as the skin disorder.  A review of the file shows that the Veteran has had cancer diagnosed as Merkel cell carcinoma and basal cell carcinoma. Thus the Veteran's claim first needs to be broadened as the Veteran's carcinoma diagnoses are distinct from his claimed soft tissue sarcoma.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

Further, the issue of service connection for Merkel cell carcinoma, which is being decided herein, has been separated from the issue of service connection for a skin disorder, to include basal cell carcinoma and actinic keratosis.  VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  In the instant case no further development is necessary regarding the Veteran's skin disorder diagnosed as Merkel cell carcinoma.  Additional development is necessary regarding the Veteran's other skin disorders.  Thus bifurcation of this claim is appropriate.


The issue of service connection for a skin disorder other than Merkel cell carcinoma, to include basal cell carcinoma and actinic keratosis is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's Merkel cell carcinoma is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for Merkel cell carcinoma and its residuals are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable determination to grant service connection for Merkel cell carcinoma, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

With regard to the claim for service connection for Merkel cell carcinoma, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, the Veteran was diagnosed with Merkel cell carcinoma in the summer of 2009.  See, e.g,.private medical records dated in July 2009, September 2009, October 2009, and January 2010.  By way of history, a left supraclavicular excisional biopsy was performed in July 2009 and the pathology was positive for a metastatic poorly differentiated neuroendocrine carcinoma indicating Merkel cell carcinoma.  Further testing was performed at the Kansas City Cancer Center that same month revealing a hypermetabolic lesion involving the left parotid gland.  The Veteran underwent a left subtotal parotidectomy with a modified left radical neck dissection in August 2009.  One of the nodes was positive for a metastatic poorly differentiated neuroendocrine carcinoma.  The final diagnosis was metastatic Merkel cell carcinoma to a left high cervical lymph node status post radical neck dissection.  See private medical records dated in September 2009.  Following radiation treatment there was no evidence of metastatic disease within the neck.  See January 2010 CT scan.  

Second, the Veteran's personnel records show that he served in Vietnam, including from December 1966 to December 1967 and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include Merkel cell carcinoma.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes Merkel cell carcinoma, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Third, there are favorable opinions relating the Veteran's Merkel cell carcinoma to his Agent Orange exposure during service in Vietnam.  Dr. C.S., an oncologist from the Kansas City Cancer Center provided three favorable opinions explaining that the Veteran's Merkel cell carcinoma of the neck is a rare tumor, belonging to the neuroendocrine family of tumors, including small cell lung carcinoma, various neurosarcomas, as well as ganglion tumors.  He noted that there was no question that this is a tumor that is likely an exposure related malignancy.  Dr. C.S. opined that it is more likely than not that the Veteran's Merkel cell carcinoma is secondary to his extensive Agent Orange exposure in Vietnam.  Dr. C.S. further explained that he and his team believe that this type of cancer is highly likely an Agent Orange induced malignancy given that it belongs to the family of neuroendocrine malignancies many of which are due to Agent Orange exposure, to include many malignancies of the upper airway and of the peripheral nervous system.  He emphasized that the Veteran's tumor was more malignant then most Merkel cell tumors and based on its time line was consistent with other tumors within the Agent Orange milieu.  Dr. C.S. also found it significant that this tumor affected the neck, an exposed area, which irrefutably had contact with Agent Orange.  See private opinions from Dr. C.S. dated in September 2010, January 2011, and June 2011.  

The Board finds these opinions to be significantly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's Merkel cell carcinoma as well as the extent of his exposure to Agent Orange during service in Vietnam. Indeed, on VA examination in October 2010, the examiner rendered a favorable opinion consistent with Dr. C.S.'s opinions.  

There is additional evidence that does not support the Veteran's claim including a June 2012 VA opinion.  However, as the Board is granting this claim, any further discussion of negative evidence is irrelevant.

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at the very least equipoise on the question of a nexus between his service and Merkel cell carcinoma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for Merkel cell carcinoma and its residuals is granted.  


REMAND

The evidence of record shows that the Veteran has had diagnoses of actinic keratosis and basal cell carcinoma of the trunk.  See June 2010 medical record.  In July 2009 he also had an excision of a skin lesion from his right ear that was positive for basal cell carcinoma nodular type.  See August 2009 pathology report.  Treatment records from July 2009 also show that the Veteran in 2004 had basal cell cancer removed from his back.  His service personnel records show that he served in Vietnam from December 1966 to December 1967.  On VA examination in October 2010 the examiner, within the context of the Veteran's Merkel cell carcinoma, indicated that the Veteran had extensive sun exposure during his service in Vietnam without sunscreen protection and thus the sun could have been detrimental to any skin surface.  There is no medical opinion of record addressing the nature and etiology of the Veteran's skin disorder other than Merkel cell carcinoma.  Thus a VA examination is warranted as there is competent evidence of skin disorders other than Merkel cell carcinoma, evidence suggesting that they may be related to service to include the Veteran's sun exposure in Vietnam; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disorder other than Merkel cell carcinoma.  The virtual claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current skin disorders other than Merkel cell carcinoma and its residuals.  

b.) For each identified skin disorder the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

In rendering the opinion the examiner is asked to address the October 2010 VA examiner's opinion (within the context of addressing the Veteran's Merkel cell carcinoma) that the Veteran had extensive sun exposure during his service in Vietnam without sunscreen protection and thus the sun could have been detrimental to any skin surface.  The examiner should consider that the Veteran has had actinic keratosis and basal cell carcinoma of the trunk.  See June 2010 medical record.  In July 2009 he also had an excision of a skin lesion from his right ear that was positive for basal cell carcinoma nodular type.  See August 2009 pathology report.  Treatment records from July 2009 also show that the Veteran in 2004 had basal cell cancer removed from his back.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


